Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18   PageID.3808   Page 1 of 24




                          EXHIBIT 1
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                  PageID.3809      Page 2 of 24



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
   ____________________________________
                                        :
   In Re: AUTOMOTIVE PARTS              : 12-md-02311
   ANTITRUST LITIGATION                 : Honorable Marianne O. Battani
   ____________________________________:
                                        :
   In Re: INSTRUMENT PANEL              :
   CLUSTERS                             :
                                        :
   ____________________________________:
                                        :
   THIS RELATES TO:                     : 2:12-cv-00201-MOB-MKM
   ALL DIRECT PURCHASER ACTIONS :
   ___________________________________ :

                      DECLARATION OF RYAN KAO RE DISSEMINATION OF
                       NOTICE OF PROPOSED PLAN OF DISTRIBUTION OF
                        NIPPON SEIKI AND YAZAKI SETTLEMENT FUND

          I, Ryan Kao, hereby declare as follows:

          1.      I am a Senior Project Manager for Epiq Class Action & Claims Solutions, Inc.

   ("Epiq"), the Settlement Administrator in the above-captioned case. I am familiar with the actions

   taken by Epiq with respect to the settlements reached in this case between the Direct Purchaser

   Plaintiffs and the Nippon Seiki and Yazaki Defendants, as well as the corresponding Class Notice

   program relating to the proposed plan of distribution of the Nippon Seiki and Yazaki Settlement

   Fund. This declaration is based upon my personal knowledge and information provided by

   Defendants’ counsel, Plaintiffs’ counsel, and employees and staff under my supervision and is

   accurate and truthful to the best of my knowledge.

          2.      Epiq was established in 1968 as a client services and data processing company.

   Epiq has been administering bankruptcies since 1985 and settlements since 1993, including

   settlements of class actions, mass tort litigations, Securities and Exchange Commission



           DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                                 NIPPON SEIKIAND YAZAKI DEFENDANTS
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                  PageID.3810         Page 3 of 24



   enforcement actions, Federal Trade Commission disgorgement actions, insurance disputes,

   bankruptcies, and other major litigation.

          3.       Epiq has administered more than 1,000 settlements, including some of the largest

   and most complex cases ever settled. Epiq’s class action case administration services include:

   coordination of all notice requirements; design of direct-mail notices; establishment and

   implementation of notice fulfillment services; coordination with the United States Postal Service

   (“USPS”); notice website development and maintenance; dedicated telephone lines with recorded

   information and/or telephone agents; receipt and processing of opt-outs; claims database

   management; claim adjudication; funds management; and award calculations and distribution

   services. Epiq works with the settling parties, the Court, and the Class Members in a neutral

   facilitation role to implement settlement administration services based on the negotiated terms of

   a settlement.

            OVERVIEW OF EPIQ’S RESPONSIBILITIES AS THE SETTLEMENT
                               ADMINISTRATOR

          4.       Epiq’s responsibilities included the following:

               a. Printing the Court-approved Direct Purchaser Class Notice and Claim Form (“NSY

                   Claim Package”) to be sent to putative Class Members;

               b. Searching the National Change of Address (“NCOA”) database for updated

                   addresses, if any, for putative Class Members;

               c. Mailing the NSY Claim Package by USPS First-class mail to putative Class

                   Members;

               d. Causing the Summary Publication Notice to be placed in one edition of

                   Automotive News and in the national edition of The Wall Street Journal;



           DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                                 NIPPON SEIKI AND YAZAKI DEFENDANTS
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                  PageID.3811        Page 4 of 24



               e. Maintaining a toll-free telephone number with customer service telephone agents

                  and an option to request a call back if reached during non-business hours; and

               f. Maintaining an informational website that provides the public access to pertinent

                  documents and settlement information.

                                          CLASS NOTICE

          5.      In preparation for mailing the NSY Claim Packages, Epiq received lists of potential

   Settlement Class members from Settlement Class Counsel. Epiq then submitted the names and

   addresses of those potential Class Members to cross-reference with the NCOA database for

   updated address information. By eliminating duplicate records and invalid mailing addresses, Epiq

   refined the database to include 351 names and addresses of potential Class Members.

          6.      On August 16, 2018, Epiq mailed the NSY Claim Package by first class mail,

   postage prepaid, to the 351 potential Class Members. A copy of the NSY Claim Package is

   attached hereto as Exhibit A.

          7.      As of October 25, 2018, Epiq has received a total of 67 NSY Claim Packages

   returned by the U.S. Postal Service as undeliverable and has remailed 30 NSY Claim Packages to

   those records. As of October 25, 2018, there are 37 records that remain undeliverable.

                                     PUBLICATION NOTICE

          8.      Epiq caused the publication of the Summary Publication Notice in one edition of

   Automotive News on August 27, 2018, and in the national edition of The Wall Street Journal, on

   August 27, 2018. Confirmation of the publication and copies of the Summary Publication Notice

   as it appeared in Automotive News and The Wall Street Journal are attached hereto as Exhibit B.

                                     SETTLEMENT WEBSITE




           DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                                 NIPPON SEIKI AND YAZAKI DEFENDANTS
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                     PageID.3812       Page 5 of 24




          9.      On August 16, 2018, Epiq updated portions of the public settlement website to

   provide Direct Purchase Class Members with information related to the proposed settlements. The

   domain name for the website is www.AutoPartsAntitrustLitigation.com/ipc. The website provides

   general case information and links to important documents, including the Settlement Agreements,

   the NSY Claim Package, and other documents related to the settlements.

          10.     As of October 25, 2018, there have been 1796 page views and 138 unique visitors

   to the settlement website.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

   true and correct. Executed on this 26th day of October, 2018 in New York, New York.




                                                Ryan Kao
                                                Senior Project Manager, Client Services I Epiq




           DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                                 NIPPON SEIKI AND YAZAKI DEFENDANTS
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18   PageID.3813   Page 6 of 24




                          EXHIBIT A
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                            PageID.3814         Page 7 of 24

                                      UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION


    IN RE AUTOMOTIVE PARTS ANTITRUST                           CASE NO. 12-MD-02311
    LITIGATION                                                 HON. MARIANNE O. BATTANI



    In Re: INSTRUMENT PANEL CLUSTERS



    THIS RELATES TO:                                           2:12-cv-00201-MOB-MKM
    ALL DIRECT PURCHASER ACTIONS



                                                          NOTICE

    NOTICE OF HEARING ON PROPOSED PLAN OF DISTRIBUTION OF THE
    NIPPON SEIKI AND YAZAKI SETTLEMENT FUND, AND SETTLEMENT CLASS
    COUNSEL’S REQUESTS FOR AWARD OF ATTORNEYS’ FEES AND EXPENSES
        AND AN INCENTIVE PAYMENT TO THE CLASS REPRESENTATIVE
    TO:           ALL DIRECT PURCHASERS OF INSTRUMENT PANEL CLUSTERS IN THE UNITED
                  STATES DIRECTLY FROM ANY OF THE DEFENDANTS FROM JANUARY 1, 1998 THROUGH
                  DECEMBER 27, 2016.
                  PLEASE READ THIS NOTICE CAREFULLY. YOUR LEGAL RIGHTS MAY BE AFFECTED BY
                  LITIGATION NOW PENDING IN THIS COURT.

         WHAT IS THE PURPOSE OF THIS NOTICE AND WHY WAS IT SENT TO ME?
         This Notice is given pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United
    States District Court for the Eastern District of Michigan, Southern Division. The purpose of this Notice is to inform
    you of a hearing before the Court to consider:
           (1)	 A proposed plan of distribution of the Nippon Seiki and Yazaki settlement proceeds to Settlement Class
                members and a proposed Claim Form that you may submit in order to share in the Settlement Fund proceeds;
                and
           (2)	 Settlement Class Counsel’s requests for an award of attorneys’ fees and reimbursement of their litigation
                costs and expenses, and an incentive payment to the Class Representative.
          This Notice provides information concerning the proposed plan of distribution, and the requests for an award
    of attorneys’ fees and expenses and an incentive payment to the Class Representative. The Notice also advises you
    of your rights to participate in the settlement claims process and to object to the plan of distribution, to the requests
    for fees and expenses, and to an incentive payment to the Class Representative in connection with the Court hearing
    on these matters.




V2991 v.04 08.08.2018

                                                               1
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                               PageID.3815         Page 8 of 24

         BACKGROUND
         This class action lawsuit is part of coordinated legal proceedings involving a number of parts used in motor
    vehicles. This litigation, and the proposed settlement, relate solely to Instrument Panel Clusters purchased directly
    from a Defendant. For purposes of the settlement, Instrument Panel Clusters (also referred to as meters) means the
    mounted array of instruments and gauges housed in front of the driver of a motor vehicle.
          You were previously notified of the existence of this class action, the nature of the Plaintiff’s claims, and
    settlements with Defendants Nippon Seiki Co. Ltd., N.S. International Ltd., and New Sabina Industries, Inc.
    (collectively, “Nippon Seiki”) in the amount of $5.25 million, and with Defendants Yazaki Corporation and Yazaki
    North America, Inc. (collectively, “Yazaki”) in the amount of $2.5 million. Those settlements, in the total amount
    of $7.75 million (the “Settlement Fund”), were previously approved by the Court in Orders dated December 4, 2014
    and March 13, 2018, respectively.
          The other Defendants in this action, Continental Automotive Electronics LLC, Continental Automotive Korea
    Ltd. Continental Automotive Systems, Inc., Denso Corporation, and Denso International America, have been
    dismissed from this action. Thus, the proposed plan of distribution and the requests for an award of attorneys’
    fees and expenses and an incentive payment to the Class Representative will, if approved by the Court, bring this
    litigation to a conclusion.

         WHO IS IN THE NIPPON SEIKI AND YAZAKI SETTLEMENT CLASSES?
         The Court previously certified a Direct Purchaser Nippon Seiki Settlement Class (the “Nippon Seiki Settlement
    Class”) and a Direct Purchaser Yazaki Settlement Class (the “Yazaki Settlement Class”).
            The Nippon Seiki Settlement Class is defined as follows:
                 All persons or entities (but excluding Defendants, their officers, directors and employees, as well as
                 Defendants’ parents, predecessors, successors, subsidiaries, and affiliates) who purchased Instrument
                 Panel Clusters in the United States, its territories and possessions, directly from any Defendant,
                 including Settling Defendants, or from any of their parents, predecessors, successors, subsidiaries,
                 or affiliates, during the period from January 2001 up to and including May 16, 2014.
        For purposes of the Nippon Seiki Settlement Class definition, the following are Defendants: Yazaki Corporation;
    Yazaki North America Inc.; Nippon Seiki Co. Ltd.; N.S. International Ltd.; New Sabina Industries, Inc.; Denso
    Corporation; and Denso International America, Inc.
            The Yazaki Settlement Class is defined as follows:
                 All direct purchasers of motor vehicle Instrument Panel Clusters in the United States directly from
                 any of the Defendants (or their controlled subsidiaries, affiliates or joint ventures) from January 1,
                 1998 through December 27, 2016.
          For purposes of the Yazaki Settlement Class definition, the following are Defendants: Yazaki Corporation;
    Yazaki North America, Inc.; Continental Automotive Electronics LLC; Continental Automotive Korea Ltd.;
    Continental Automotive Systems, Inc.; Denso Corporation; Denso International America, Inc.; Nippon Seiki Co.
    Ltd.; N.S. International Ltd.; and New Sabina Industries, Inc.

         HOW WILL THE SETTLEMENT FUND BE DISTRIBUTED?
         You were previously asked to decide whether you wanted to remain in the Nippon Seiki and Yazaki Settlement
    Classes. With respect to each of those Settlement Classes, you are bound by the decision you made.
          If you remained a member of either of the Settlement Classes and you wish to share in the settlement proceeds
    attributable to that settlement, you must complete and timely return a copy of the Claim Form that is included with
    this Notice. Any Claim Form submitted electronically must be submitted on or before November 28, 2018. Any
    Claim Form submitted via mail must be postmarked on or before November 28, 2018, and sent to the following
    address:
                 Instrument Panel Clusters Direct Purchaser Antitrust Litigation
                 P.O. Box 5110
                 Portland, OR 97208-5110


V2992 v.04 08.08.2018

                                                                   2
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                              PageID.3816          Page 9 of 24
          Any Settlement Class member who does not complete and submit a valid and timely Claim Form will not be
    entitled to share in the Settlement Fund proceeds. The Settlement Fund, with accrued interest, less any amounts
    approved by the Court for payment of attorneys’ fees, litigation and settlement administration costs and expenses,
    and an incentive payment for the Class Representative (the “Net Settlement Fund”), will be distributed among
    Settlement Class members who file a timely and valid Claim Form (“Claimants”). The Net Settlement Fund will be
    distributed pro rata to all Claimants based upon their direct purchases in the United States from Defendants during
    the period from (a) January 2001 through and including May 16, 2014 (as to the Nippon Seiki settlement proceeds),
    and (b) January 1, 1998 through December 27, 2016 (as to the Yazaki settlement proceeds). The distribution will
    take place as soon as practicable after review, verification, and audit of Claim Forms by the Settlement Administrator
    and approval by the Court of the Settlement Administrator’s recommendations as to the amounts to be paid to the
    Claimants.
         Please do not dispose of any document that reflects payments for your direct purchases of Instrument
    Panel Clusters in the United States from any Defendant during the period from January 1, 1998 through
    December 27, 2016. You may need those documents to complete and substantiate your Claim Form, which will
    be subject to inquiry and verification.

         REQUEST FOR ATTORNEYS’ FEES AND EXPENSES AND INCENTIVE PAYMENT
         The Court has appointed the law firms identified below as Settlement Class Counsel. These law firms, together
    with other firms that have worked on this litigation, will file a petition for an award of attorneys’ fees and reimbursement
    of the costs and expenses they have incurred in prosecuting the case. The request of Settlement Class Counsel for
    attorneys’ fees will not exceed 33 1/3 percent of the Settlement Fund. Settlement Class Counsel will also request an
    incentive payment to the Class Representative in the amount of $15,000.
         The application for attorneys’ fees and litigation costs and expenses, and an incentive payment will be filed on
    or before September 17, 2018. If you remained a member of either the Nippon Seiki Settlement Class or the Yazaki
    Settlement Class and you wish to object to the requests for fees and expenses or the request for an incentive payment
    to the Class Representative, you must do so in writing in accordance with the procedures for objections set forth
    below. If you do not oppose any of these requests, you do not need to take any action in that regard.

         WHEN WILL THE COURT CONSIDER THESE MATTERS AND HOW CAN I TELL THE COURT WHAT
         I THINK?
         The Court will hold a hearing on November 8, 2018, at 11 a.m., at the Theodore Levin United States Courthouse,
    231 West Lafayette Boulevard, Detroit, MI 48226, Courtroom 737 (or such other courtroom as may be assigned
    for the hearing), to determine whether to approve the proposed plan of distribution of the Settlement Fund, and
    Settlement Class Counsel’s requests for an award of attorneys’ fees and expenses and an incentive payment to the
    Class Representative. The hearing may be rescheduled, continued or adjourned, and the courtroom assigned for the
    hearing may be changed, without further notice to you.
          If you remained a member of either the Nippon Seiki or the Yazaki Settlement Class and you wish to object to
    the proposed plan of distribution of the Settlement Fund, or to Settlement Class Counsel’s requests for an award of
    attorneys’ fees and litigation expenses and an incentive payment to the Class Representative, you must do so in writing
    and at your own expense. Any such objection must include the caption of this litigation, must be signed, and must be
    filed no later than October 5, 2018, with the Clerk of Court, United States District Court for the Eastern District of
    Michigan, Southern Division, Theodore Levin United States Courthouse, 231 West Lafayette Boulevard, Detroit, MI
    48226, and mailed to the following counsel, postmarked no later than October 5, 2018:
              Gregory P. Hansel                                    Joseph C. Kohn
              PRETI, FLAHERTY, BELIVEAU                            KOHN, SWIFT & GRAF, P.C.
                & PACHIOS LLP                                      1600 Market Street, Suite 2500
              One City Center                                      Philadelphia, PA 19103
              P.O. Box 9546                                        Telephone: (215) 238-1700
              Portland, ME 04112-9546
              Telephone: (207) 791-3000
                 Steven A. Kanner                                   Eugene A. Spector
                 FREED KANNER LONDON                                SPECTOR ROSEMAN
                   & MILLEN LLC                                       & KODROFF, P.C.
                 2201 Waukegan Road, Suite 130                      1818 Market Street, Suite 2500
                 Bannockburn, IL 60015                              Philadelphia, PA 19103
                 Telephone: (224) 632-4500                          Telephone: (215) 496-0300
                                   Co-Lead Counsel for the Direct Purchaser Settlement Classes

V2993 v.04 08.08.2018

                                                                 3
       Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                          PageID.3817          Page 10 of
                                            24
                 A. Paul Victor                                          John M. Majoras
                 WINSTON & STRAWN LLP                                    JONES DAY
                 200 Park Avenue                                         51 Louisiana Avenue, N.W.
                 New York, NY 10166                                      Washington, D.C. 20001-2113
                 Telephone: (212) 294-6700                               Telephone: (202) 879-3939
                 Counsel for the Nippon Seiki Defendants                 Counsel for the Yazaki Defendants
         If you do not object to the proposed plan of distribution of the Settlement Fund, or to Settlement Class Counsel’s
    requests for attorneys’ fees and expenses or the incentive payment, you do not need to appear at the hearing or take
    any other action at this time. You must, however, complete and timely submit a Claim Form if you wish to share
    in the distribution of the Settlement Fund.

         WHAT SHOULD I DO IF I WANT ADDITIONAL INFORMATION OR IF MY ADDRESS CHANGES?
         If this Notice reached you at an address other than the one on the mailing label, or if your address changes,
    please send your correct address to Instrument Panel Clusters Direct Purchaser Antitrust Litigation, P.O. Box 5110,
    Portland, OR 97208-5110.
          The Settlement Agreements and other public documents filed in this litigation are available for review during
    normal business hours at the offices of the Clerk of Court, United States District Court for the Eastern District of
    Michigan, Southern Division, Theodore Levin United States Courthouse, 231 West Lafayette Boulevard, Detroit, MI
    48226. Copies of the Settlement Agreements and certain other documents relevant to this litigation are available at
    www.AutoPartsAntitrustLitigation.com. In addition, all documents filed in the case may be obtained through the
    Public Access to Court Electronic Records system, after registration and payment of the required fees. Questions
    concerning the Nippon Seiki and Yazaki settlements, the proposed plan of distribution, or the other matters discussed
    in this Notice may be directed to any of the Settlement Class Counsel identified above.

            Please do not contact the Clerk of the Court or the Judge.

    DATED: AUGUST 16, 2018                                     BY ORDER OF:
                                                               Honorable Marianne O. Battani
                                                               The United States District Court for the Eastern District of
                                                               Michigan, Southern Division




V2994 v.04 08.08.2018

                                                              4
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                              PageID.3818   Page
                                                                                             Tracking Number:    11 of
                                                                                                              <<#####>>
                                                                  24

                                            UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION


    IN RE AUTOMOTIVE PARTS ANTITRUST                                     CASE NO. 12-MD-02311
    LITIGATION                                                           HON. MARIANNE O. BATTANI

    In Re: INSTRUMENT PANEL CLUSTERS


    THIS RELATES TO:                                                     2:12-cv-00201-MOB-MKM
    ALL DIRECT PURCHASER ACTIONS

                        IMPORTANT NOTICE TO PURCHASERS OF INSTRUMENT PANEL CLUSTERS
                               PLEASE READ THIS ENTIRE DOCUMENT CAREFULLY
    YOU MUST COMPLETE AND MAIL A CLAIM FORM, POSTMARKED ON OR BEFORE
    NOVEMBER 28, 2018, TO BE ELIGIBLE TO SHARE IN THE DISTRIBUTION OF THE PROCEEDS OF
             SETTLEMENTS WITH THE NIPPON SEIKI AND YAZAKI DEFENDANTS

                                     INSTRUCTIONS FOR COMPLETING A CLAIM FORM
         If you are a direct purchaser of Instrument Panel Clusters (and you have remained in either or both of the Nippon
    Seiki and Yazaki Settlement Classes), you may be entitled to share in the distribution of the Nippon Seiki and Yazaki
    settlement proceeds (the “Settlement Fund”). To receive your share of the Settlement Fund, you or a person you have
    authorized to act on your behalf must submit a timely and valid Claim Form in accordance with the instructions set
    forth herein.
         Please note that if you have chosen to be excluded from the Nippon Seiki Settlement Class you may not participate
    in the distribution of the Nippon Seiki settlement proceeds, and if you have chosen to be excluded from the Yazaki
    Settlement Class you may not participate in the distribution of the Yazaki settlement proceeds.
         Eligibility: You are eligible to submit a claim seeking to share in the distribution of the Settlement Fund in
    this litigation if, during the period from January 1, 1998 to December 27, 2016 (the “Class Period”), you purchased
    Instrument Panel Clusters in the United States directly from one or more of the following companies: (1) Yazaki
    Corporation; (2) Yazaki North America, Inc.; (3) Nippon Seiki Co. Ltd.; (4) N.S. International Ltd.; (5) New Sabina
    Industries, Inc.; (6) Continental Automotive Korea Ltd.; (7) Continental Automotive Systems, Inc.; (8) Denso
    Corporation; or (9) Denso International America, Inc.
        As used here, “Instrument Panel Clusters” (also referred to as meters) means the mounted array of instruments
    and gauges housed in front of the driver of a motor vehicle.
        Submission of Claim: If you are submitting a paper Claim Form, the Claim Form must be signed and verified
    by the claimant or a person authorized to act on behalf of the claimant, and must be postmarked no later than
    November 28, 2018. Paper Claim Forms should be addressed to:
                          Settlement Administrator
                          Instrument Panel Clusters Direct Purchaser Antitrust Litigation
                          P.O. Box 5110
                          Portland, OR 97208-5110
       Claim     Forms    may     also     be    submitted      electronically   via    the   settlement    website,
    www.AutoPartsAntiTrustLitigation.com/IPC. If you submit an electronic Claim Form you will be given a submission
    confirmation number and the ability to provide a digital version of the Schedule of Purchases. Electronic Claim
    Forms must be submitted no later than November 28, 2018.



    Unique Identifier: <<#####>>
01-CA8290
V3001 v.08 08.07.2018                                             1                                    NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                         PageID.3819   Page
                                                                                        Tracking Number:    12 of
                                                                                                         <<#####>>
                                                             24


        Do not send your Claim Form to the Court or to any of the parties or their counsel. If you receive multiple copies
    of the Claim Form, complete only one Claim Form covering all of your qualifying purchases. Do not submit more
    than one claim, and do not submit duplicate claims.
        A Claim Form received by the Settlement Administrator shall be deemed to have been submitted (1) when it is
    submitted online, or (2) when it is posted, if it is addressed in accordance with the above instructions and mailed by
    November 28, 2018, and a postmark is indicated on the envelope. In all other cases, the Claim Form shall be deemed
    to have been submitted when it is actually received by the Settlement Administrator.
        Please note that it will take a significant amount of time to process all of the Claim Forms and to administer the
    Settlement Fund. This work will be completed as promptly as time permits, given the need to review each Claim
    Form. Accurate claims processing takes a significant amount of time. Thank you for your patience.
                        REMINDER: YOU MAY SUBMIT YOUR CLAIM ELECTRONICALLY AT
                           WWW.AUTOPARTSANTITRUSTLITIGATION.COM/IPC.
        Photocopies of Form: A claim may be submitted on a photocopy of the Claim Form. Other forms, or altered
    versions of the Claim Form, will not be accepted. Additional copies of the Claim Form may be requested from the
    Settlement Administrator or obtained at the settlement website www.AutoPartsAntitrustLitigation.com/IPC.
         Completion and Support of Claim: Please type or neatly print all requested information. Failure to complete
    all parts of the Claim Form may result in denial of the claim, delay its processing, or otherwise adversely affect the
    claim. All information submitted in a Claim Form is subject to further inquiry and verification. The Settlement
    Administrator may ask you to provide supporting information. Failure to provide requested information also might
    delay, adversely affect, or result in denial of the claim.
        The Claim Form asks for certain information relating to your purchases of Instrument Panel Clusters, a description
    of available documentation that supports your claimed purchases, and summary totals of your purchases from each
    Defendant and for each year during the class period.
       ONLY INCLUDE IN YOUR CLAIM FORM PURCHASES OF INSTRUMENT PANEL CLUSTERS IN
       THE UNITED STATES DIRECTLY FROM ONE OR MORE OF THE COMPANIES LISTED ABOVE
        UNDER THE “ELIGIBILITY” HEADING DURING THE PERIOD FROM JANUARY 1, 1998 TO
                                    DECEMBER 27, 2016.
                                      INDIRECT PURCHASES ARE NOT ELIGIBLE.
        Schedule of Purchases: General Worksheet: Please fill out the Schedule of Purchases: General Worksheet
    with the company names, products purchased, and purchase totals for each year of the Class Period (January 1, 1998
    to December 27, 2016) in which you directly purchased Instrument Panel Clusters in the United States. If you have
    questions regarding the completion of the Schedule of Purchases, please contact the Settlement Administrator via
    email at Info@AutoPartsAntitrustLitigation-ipc.com, or by calling 1-800-574-2375.
        Claims of Separate Entities: Each corporation, trust, or other business entity making a claim must submit its
    claim on a separate Claim Form.
       Taxpayer Identification Number: A Claim Form is not complete without the federal taxpayer identification
    number of the claimant.
         Keep a Copy: You should keep a copy of your completed Claim Form for your records. You should also retain
    all of your documents and records relating to direct purchases of Instrument Panel Clusters in the United States
    from any of the listed companies during the period from January 1, 1998 to December 27, 2016. As part of the claims
    administration process, you may be required to verify certain information about your Instrument Panel Clusters
    purchases such as the product(s) purchased, the dollar amount(s), the date(s) of the purchases, and the company(ies)
    from which you directly purchased the Instrument Panel Clusters. You may be asked to submit purchase records to
    verify your claim.
         Confirmation of Receipt of Claim: The receipt of paper Claim Forms will not be confirmed or acknowledged
    automatically by the Settlement Administrator. If you wish to have confirmation that your Claim Form has been
    received, send it by certified mail, return receipt requested. If you submit an electronic Claim Form through the
    settlement website you will receive a confirmation code.


    Unique Identifier: <<#####>>
02-CA8290
V3002 v.08 08.07.2018                                         2                                       NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                         PageID.3820   Page
                                                                                        Tracking Number:    13 of
                                                                                                         <<#####>>
                                                             24
        Assistance: If you have any questions concerning this Claim Form or need additional copies, contact the
    Settlement Administrator at Instrument Panel Clusters Direct Purchaser Antitrust Litigation, P.O. Box 5110, Portland,
    OR 97208-5110, via email at Info@AutoPartsAntitrustLitigation-ipc.com, or by calling 1-800-574-2375. You may
    also contact your own attorney or other person to assist you, at your own expense.




    NOTICE REGARDING SOLICITATIONS FROM CLAIMS ASSISTANCE COMPANIES: THERE ARE
    COMPANIES THAT CONTACT CLASS MEMBERS TO OFFER ASSISTANCE IN FILING A CLAIM
    IN EXCHANGE FOR A PORTION OF ANY SETTLEMENT FUNDS THE CLASS MEMBER MAY
    RECOVER. THESE COMPANIES ARE NOT AFFILIATED WITH PLAINTIFFS OR DEFENDANTS OR
    THEIR COUNSEL, AND YOU DO NOT NEED TO USE THEM TO FILE A CLAIM.




    Unique Identifier: <<#####>>
03-CA8290
V3003 v.08 08.07.2018                                        3                                       NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                              PageID.3821   Page
                                                                                             Tracking Number:    14 of
                                                                                                              <<#####>>
                                                                24
                                                        CLAIM FORM

     I.	     IDENTITY OF CLAIMANT
    Please indicate whether the person filing this claim is a direct filer or a third party filer (select only one):

            Direct Filer (you, or your company, made the direct purchases of Instrument Panel Clusters during the Class
            Period)
            Third Party Filer (you, or your company, are authorized to file this claim on behalf of the claimant listed
            below)

        If you selected “Direct Filer,” please indicate your (the claimant’s) name and contact information in Section II
    (“Claimant Information”). Then, skip Section III, and proceed directly to Section IV.
        If you selected “Third Party,” please indicate the claimant’s name and contact information in Section II (“Claimant
    Information”). Then, please provide your filer information in Section III (“Third Party Filer Information”), before
    proceeding to Section IV. Please note: If you selected “Third Party Filer,” correspondence concerning this claim
    will be directed to the contact person provided in “Third Party Filer Information.”

     II.	 CLAIMANT INFORMATION

    Claimant Name (Individual or Entity):


    Address 1:


    Address 2:


    City:                                                                                      State:     ZIP Code:


    Country:


    Contact Person:


    Contact Person E-Mail Address:


    Contact Person Phone Number:
                        –        –

    Claimant is a (Check one):

           Corporation        Individual         Trustee in Bankruptcy           Partnership
    If the claimant on whose behalf this claim is being submitted acquired the rights that are the basis of their claim from
    some other person or entity (as assignee, transferee, successor or otherwise), please check the box below and attach
    copies of legal documents that support the acquisition of your claim.

           This claim is based upon an assignment or transfer and I have attached copies of supporting legal documents.

      PLEASE PROMPTLY NOTIFY THE SETTLEMENT ADMINISTRATOR OF ANY CHANGE IN THE
                            INFORMATION SET FORTH ABOVE.


    Unique Identifier: <<#####>>
05-CA8290
V3005 v.08 08.07.2018                                            1                                         NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                                   PageID.3822   Page
                                                                                                  Tracking Number:    15 of
                                                                                                                   <<#####>>
                                                                    24

        III.	 THIRD PARTY FILER INFORMATION
        Only complete this section if you selected “Third Party Filer” at the start of Section I. Please note: As a Third
    Party Filer, you are required to provide supporting documents demonstrating the authorization to file on behalf of the
    claimant. If no documentation is provided upon submission of this claim, the Settlement Administrator will request
    the documentation prior to completion of processing.

    Filer Entity (if applicable):


    Filer Contact Name:


    Address 1:


    Address 2:


    City:                                                                                          State:       ZIP Code:


    Country:


    Contact Person:


    Contact Person E-Mail Address:


    Contact Person Phone Number:
                        –           –

    PLEASE PROMPTLY NOTIFY THE SETTLEMENT ADMINISTRATOR OF ANY CHANGE IN THE
    INFORMATION SET FORTH ABOVE.

        IV.	 PURCHASES
        On the attached Schedule of Purchases: General Worksheet, list the total amount of direct purchases of Instrument
    Panel Clusters in the United States from each company listed in the “Eligibility” section above for each year1 during
    the period from January 1, 1998 to December 27, 2016. The purchase amounts must be the net amounts paid after
    deducting any discounts, rebates, price reductions, taxes, or delivery and freight charges. Purchases from
    companies that are not listed above should not be included.
       When records are available to allow you to calculate and document the dollar amount of your purchases, you
    must base your purchase information on those records.
        When records are not available, you may submit purchase information based on estimates. Estimates can be
    based on extrapolation from similar circumstances in analogous contexts in the same year (for which you have
    documentation), or extrapolation from the same or nearly the same circumstances, but in other years (for which you
    have documentation), or from reports of actual or estimated vehicle production and your records or estimates of the
    value of Instrument Panel Clusters content per vehicle. For example, if you have no records allowing you to calculate
    your purchases in 2004, you may calculate those purchases by using available records, dated as close to that year as
    possible (e.g., 2003 or 2005), adjusting for appropriate volume differences and any inflationary unit costs.



    1
     For purchases during 2014 only, please separately list purchases made from January 1, 2014 through and including May 16, 2014, and
    purchases made from May 17, 2014 through and including December 31, 2014.
    Unique Identifier: <<#####>>
06-CA8290
V3006 v.08 08.07.2018                                               2                                            NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                           PageID.3823   Page
                                                                                          Tracking Number:    16 of
                                                                                                           <<#####>>
                                                                24
         Please note that your claim is subject to audit by the Settlement Administrator and you may, at a later
    time, be required to provide copies of some or all of the underlying documentation supporting your claim.
    Therefore, please retain your documentation until this litigation has been concluded and the claims review
    process has been completed. If you submit your purchase information based on estimates, or sales data and
    trends, you may be required to explain how you calculated the estimated purchases, and you may be required
    to provide the documents you used as a basis for your estimates. You should retain those documents until this
    litigation has been concluded and the claims review process has been completed.
         Here, provide a brief description of the documents (e.g., invoices, purchase journals, accounts payable journals,
    etc.) or estimation methods used to calculate your claimed purchases:




    FAILURE TO COMPLY WITH THE ABOVE INSTRUCTIONS REGARDING PURCHASES MAY
                     RESULT IN A DELAY PROCESSING YOUR CLAIM.

     V.	 EXCLUSION FROM SETTLEMENT CLASS
        Identify the Settlement Class(es), if any, from which you excluded yourself. If you have not excluded yourself
    from either Settlement Class, mark “None” and proceed to Section VI:

                        Nippon Seiki
                        Yazaki
                        None
         Please note, this does not constitute a formal request for exclusion. In order to formally request exclusion,
    if you have not already done so, please refer to the instructions provided in the Notice of Hearing on Proposed
    Plan of Distribution of the Nippon Seiki and Yazaki Settlement Fund.

     VI.	 SUBSTITUTE FORM W-9 AND CERTIFICATION
        Each claimant must provide the following tax information, required by the IRS. If the correct information is not
    provided, a portion of any payment that the claimant may be entitled to receive from the Settlement Fund may be
    withheld for tax purposes.
                Claimant’s federal taxpayer identification number is:

    Employer Identification Number                         Social Security Number
    (for corporations, trusts, etc.)                       (for individuals)
                 –                                  OR                   –           –

    Name of taxpayer whose identification number is written above:

    First Name:                                                MI:      Last Name:



    Unique Identifier: <<#####>>
07-CA8290
V3007 v.08 08.07.2018                                            3                                    NSY
     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
    <<MailID>>                                                                               PageID.3824   Page
                                                                                              Tracking Number:    17 of
                                                                                                               <<#####>>
                                                               24
        I certify that the above federal taxpayer identification number is correct, that the taxpayer is NOT subject to
    backup withholding under the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code, that the taxpayer is
    a U.S. person or entity, and that the taxpayer is exempt from FATCA reporting.
        NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike out the
    word “NOT” in the previous sentence. Instructions regarding IRS Form W-9 are available at the Internal Revenue
    Service website at http://www.irs.gov.
    THE INTERNAL REVENUE SERVICE DOES NOT REQUIRE YOUR CONSENT TO ANY
    PROVISION OF THIS DOCUMENT OTHER THAN THE CERTIFICATIONS REQUIRED TO AVOID
                               BACKUP WITHHOLDING.
         I,                                                , declare under penalty of perjury that the information contained
    in this Claim Form is true and correct to the best of my knowledge and belief, that I am authorized to sign and submit
    this claim on behalf of the claimant, that the specific purchases of Instrument Panel Clusters listed were made by
    the claimant directly from the companies listed, that the claimant is a member of either the Nippon Seiki or Yazaki
    Settlement Class and has not requested exclusion from both the Nippon Seiki and the Yazaki Settlement Classes,
    that this claim is the only claim being submitted by the claimant, that the claimant does not know of any other claim
    being submitted for the same purchases, that the claimant has not transferred or assigned its claims, and that I have
    read the accompanying Instructions and the Notice of Hearing on Proposed Plan of Distribution of the Nippon Seiki
    and Yazaki Settlement Fund. Claimant submits to the exclusive jurisdiction of the United States District Court for
    the Eastern District of Michigan for the purpose of investigation or discovery (if necessary) with respect to this claim
    and any proceeding or dispute arising out of or relating to this claim. The filing of a false claim is a violation of the
    criminal laws of the United States and may subject the violator to criminal penalties.

                        –        –
    Date:
                 MM         DD        YYYY
                                                                                        Signature



                                                                                      Printed Name



                                                                    Title of position (If claimant is not an individual)




    Unique Identifier: <<#####>>
08-CA8290
V3008 v.08 08.07.2018                                          4                                              NSY
                                 Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                                     PageID.3825              Page 18 of
         <<MailID>>                                                                                                                                      Tracking Number: <<#####>>
                                                                      24
                                                            SCHEDULE OF PURCHASES: GENERAL WORKSHEET
Please fill out the charts on both sides (front and back) of the Schedule of Purchases: General Worksheet, listing the products purchased and purchase
totals for each Defendant and year of the Class Period (January 1, 1998 to December 27, 2016) in which you directly purchased Instrument Panel
Clusters in the United States. An electronic version of this worksheet is available for electronic submissions through the settlement website
www.AutoPartsAntitrustLitigation.com/IPC. If you have questions regarding the completion of the Schedule of Purchases, please contact the Settlement Administrator
via email at Info@AutoPartsAntitrustLitigation-ipc.com, or by calling 1-800-574-2375.

                              Yazaki Defendants2                     Nippon Seiki Defendants3                        Denso Defendants4                         Continental Defendants5
    Year
  Purchased                                      Amount                                    Amount                                          Amount                                    Amount
                     Products Purchased                       Products Purchased                          Products Purchased                             Products Purchased
                                                Purchased                                 Purchased                                       Purchased                                 Purchased

     1998                                 ($)                                       ($)                                             ($)                                       ($)


     1999                                 ($)                                       ($)                                             ($)                                       ($)


     2000                                 ($)                                       ($)                                             ($)                                       ($)


     2001                                 ($)                                       ($)                                             ($)                                       ($)


     2002                                 ($)                                       ($)                                             ($)                                       ($)


     2003                                 ($)                                       ($)                                             ($)                                       ($)


     2004                                 ($)                                       ($)                                             ($)                                       ($)


     2005                                 ($)                                       ($)                                             ($)                                       ($)


     2006                                 ($)                                       ($)                                             ($)                                       ($)

         List the products purchased and dollar amount of direct purchases of Instrument Panel Clusters from each of the Defendants for each year during the
         class period. The purchase amounts must be the net amounts paid after deducting any discounts, rebates, taxes, delivery and freight charges. INDIRECT
         PURCHASES ARE NOT ELIGIBLE.
         2
           Yazaki Corporation; and/or Yazaki North America, Inc.
         3
           Nippon Seiki Co. Ltd.; N.S. International Ltd.; and/or New Sabina Industries, Inc.
         4
           Denso Corporation; and/or Denso International America, Inc.
         5
           Continental Automotive Electronics LLC; Continental Automotive Korea Ltd.; and/or Continental Automotive Systems, Inc.

   09-CA8290                  NSY                                                                                                                        Unique Identifier: <<#####>>
   V3009 v.08 08.07.2018                                                                        5
                                     Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                                       PageID.3826           Page 19 of
             <<MailID>>                                                                                                                                       Tracking Number: <<#####>>
                                                                          24

        Year                      Yazaki Defendants                       Nippon Seiki Defendants                           Denso Defendants                          Continental Defendants
     Purchased
       (cont.)                                       Amount                                      Amount                                       Amount                                        Amount
                         Products Purchased                        Products Purchased                           Products Purchased                            Products Purchased
                                                    Purchased                                   Purchased                                    Purchased                                     Purchased

         2007                                 ($)                                         ($)                                          ($)                                           ($)


         2008                                 ($)                                         ($)                                          ($)                                           ($)


         2009                                 ($)                                         ($)                                          ($)                                           ($)


         2010                                 ($)                                         ($)                                          ($)                                           ($)


         2011                                 ($)                                         ($)                                          ($)                                           ($)


         2012                                 ($)                                         ($)                                          ($)                                           ($)


         2013                                 ($)                                         ($)                                          ($)                                           ($)

     01/01/2014-
     05/16/20146                              ($)                                         ($)                                          ($)                                           ($)

     05/17/2014-
     12/31/2014                               ($)                                         ($)                                          ($)                                           ($)


         2015                                 ($)                                         ($)                                          ($)                                           ($)


         2016                                 ($)                                         ($)                                          ($)                                           ($)

      TOTAL
     AMOUNT
    PURCHASED                                 ($)                                         ($)                                          ($)                                           ($)
     (Required)




6
    For purchases during 2014, please separately list purchases made from January 1, 2014 through and including May 16, 2014, and purchases made from May 17, 2014 through and including December 31, 2014.

       010-CA8290                 NSY                                                                                                                         Unique Identifier: <<#####>>
       V30010 v.08 08.07.2018                                                                         6
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18   PageID.3827   Page 20 of
                                     24




                         EXHIBIT B
Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18   PageID.3828   Page 21 of
                                     24
                          Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                                               PageID.3829              Page 22 of                   autonews.com
                                                               24




                                                                                                                                                                                                              ®
  AUGUST 27, 2018                                                        Entire contents © 2018 Crain Communications Inc. All rights reserved.                                       $159/YEAR; $6/COPY




            WHEN HONDA
            MEETS BMW
            Mass-market and luxury brands are
            increasingly pushing their lineups into
            each other’s territory. I PAGES 24-25 I



                                                                          future product
  California
  hands GM’s
  dealer scoring
                                                                         pipeline                                                           SIXTH IN A
                                                                                                                                    1 0 - PA R T S E R I E S
                                                                                                                                                                 Ford intends to create one of the
                                                                                                                                                                 industry’s freshest lineups by dropping
                                                                                                                                                                 sedans, reviving the Ranger pickup,
                                                                                                                                                                 adding a pair of off-road utility vehicles
                                                                                                                                                                 and creating hybrid versions of its
                                                                                                                                                                 crossovers and SUVs. I PAGES 22-23 I

  another loss
  Rejection of RSI as grounds for
  termination follows N.Y. case
  Michael Wayland
  mwayland@crain.com
    General Motors may have to reconsider the way
  it measures and enforces dealership sales effec-
  tiveness in the nation’s largest vehicle market after

                                                                   Ford aims to spread Mustang’s DNA
  a ruling that the company’s system violates a state
  law.
    California’s New Motor Vehicle Board ruled Aug.
  13 against GM’s use of a benchmark called the re-
  tail sales index as grounds to terminate the fran-
                                                                   Lone survivor of brand’s car cull takes on a bigger role
  chise agreement of Folsom Chevrolet, a Sacramen-                           Michael Martinez                      appears from showrooms early next




                                                                 D
  to-area dealership owned by Marshal Crossan.                                mdmartinez@crain.com                 decade, the Mustang effectively will
    The decision capped a long-running battle be-                          ETROIT — After 10 million vehi-         be Ford’s last car standing as the
  tween Folsom and GM, which had concluded that                             cles over 54 years, the Mustang        brand shifts to a lineup dominated
  Folsom failed to meet sales expectations and                              remains one of the most vital          by pickups and utility vehicles.
  sought to revoke its franchise in late 2016.                              nameplates in Ford Motor Co.’s           Now, Ford is trying to re-create that
    Attorneys representing Folsom Chevrolet ar-                    stable.                                         Mustang magic in its crossover and
  gued that GM’s reliance on RSI was a violation be-                 It’s Exhibit A for what the Ford brand        SUV lineup. One vehicle in particular,
  cause it failed to account for various market con-               wants to stand for: bold, emotional de-         a yet-to-be-named battery-electric
  ditions, including brand preference, geography                   signs that elicit passion among its cus-        crossover, was heavily inspired by the
  and demographics.                                                tomers.                                         Mustang; Ford floated the name Mach
    The decision follows a similar case in New York,                 The rest of its cars lack that cachet,
  where the state’s highest court ruled in 2016, on                which is why, after the Fusion sedan dis-                         see MUSTANG, Page 33

                                 see SCORING, Page 37



                                              Could Tesla survive without Elon Musk?
                                              Edward Niedermeyer
                                              eniedermeyer@crain.com                    CEO is brash and erratic, but he’s a force                                        some pressure off Musk. And that in-
                                                                                                                                                                          terview came after revelations that
                                                With coverage of Tesla increasingly    Musk is like mornings without cof-         come a hot topic in the past week,      the U.S. Securities and Exchange
                                              dominated by the personality and         fee: Why bother?                           following an emotional and, at times,   Commission has been investigating
                                              peccadilloes of CEO Elon Musk, a           “Why would you invest in Tesla           painful-to-read interview Musk gave     Tesla for its disclosures around pro-
                                              question that has long lurked around     without Elon Musk?” asked Ross             The New York Times this month. The      duction problems and for Musk’s
                                              the edges of discourse on the com-       Gerber of wealth management firm           newspaper quoted sources saying         tweet this month claiming the com-
                                              pany is becoming harder to ignore:       Gerber Kawasaki, a vocal Tesla sup-        the Tesla board, concerned in part      pany had secured financing to go
                                              What would happen if Musk was no         porter and investor. “It doesn’t make      about Musk’s use of sedative Ambien     private.
  An automaker with an irreplaceable          longer Tesla’s CEO?                      sense.”                                    and recreational drugs, is searching
  CEO such as Musk is a throwback.              For many investors, Tesla without        And yet, replacing Musk has be-          for a new No. 2 executive to take                         see TESLA, Page 36
NEWSPAPER




                                                                                                       RETAIL FORUM: CHICAGO
                                                                                                        SOLUTIONS FOR GROWTH & TRANSFORMATION
                                                                                                                                                 see pg. 32
 14 • AUGUSTCase 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18
             27, 2018                                                                                                                   PageID.3830            Page 23 of
                                                 24                                                                                                                                            EDITORIAL
                                                                                                                                                                                                 313-446-0463

                                                                           OPINION                                                                                                        Email autonews@crain.com
                                                                                                                                                                                             Website autonews.com
                                                                                                                                                                                               1155 Gratiot Ave.
                                                                                                                                                                                           Detroit, MI 48207-2997
                                         Automotive News encourages industry leaders to address our readers directly.
                                                                                                                                                                                                 Keith E. Crain
                                     To submit an opinion piece, email Print Editor Richard Johnson at rjohnson@crain.com.                                                                       Editor-in-Chief
                                                                                                                                                                                                    KC Crain



Protect promise of open-source code
                                                                                                                                                                                                Group Publisher
                                                                                                                                                                                                   Jason Stein
                                                                                                                                                                                                    Publisher
                                                                                                                                                                                                    DETROIT
                                                                                                                                                                                   Dave Versical, Director, Editorial Operations




Y
                                                                                                                                                                                                Richard Johnson
             ou’ve heard the old joke          Cars have transformed from the                                                           in its products.                                Editor, Automotive News - Print
            about Bill Gates criticizing     buggies of Henry Ford’s Model T                                                              Automakers know how to make                      Mary Beth Vander Schaaf
         General Motors, noting that         into connected devices, streaming                   Rami Sass is CEO                       cars that get commuters from A to B.
                                                                                                                                                                                                Managing Editor
                                                                                                                                                                                                NEWS EDITORS:
        if the company had kept up           navigation, entertainment and other                 of WhiteSource                         But they have realized that they are              Krishnan M. Anantharaman,
with technology, then we would be            features through infotainment                       and an                                 not application developers. To help            Sharon Silke Carty, Nick Bunkley
                                                                                                 expert in                                                                                  Hannah Lutz, F&I Editor
driving $25 cars that got 1,000 miles        systems that vie to bring the                                                              produce the mountain of code that             Omari Gardner, News/Copy Editor
to the gallon, or some such. And GM          capabilities of a smartphone, and                   open-source                            will be required to produce apps                COPY EDITORS: Amy Butters,
responds that if it built cars like          more, to the dashboard.                             security and                           that are a joy to use — and not like             Tom Fetters, Elizabeth Hardy
Microsoft, then “for no reason at all,         The 2017 Autotrader Car Tech                      compliance.                            those GPS interfaces that are                             Steve Massie
                                                                                                                                                                                                 Design Director
your car would crash twice a day.”           Impact Study is reported to have                                                           reminiscent of Windows 95 — a                               Tim Good
  Though the exchange never                  found that 53 percent of consumers                                                         number of automakers, suppliers                      Graphics/Copy Editor
                                                                                                                                                                                                 Shiraz Ahmed
happened, it hints at the complex            expect their vehicles to offer the same                                                    and technology firms have come                       Assistant Editor, Mobility
problem facing the auto industry             level of technology as their phones,                                                       together to share code with one                    REPORTERS: Vince Bond Jr.,
today.                                       keeping them connected on the move.             However, manufacturers on their            another.                                        Melissa Burden, Jackie Charniga,
                                                                                                                                                                                        Michael Martinez, Richard Truett,
                                                                                           own are unable to produce enough               This is the promise of the open-           Larry P. Vellequette, Jack Walsworth,
                                                                                           software at scale and pace to keep           source software movement, which                          Michael Wayland
                                                                                                                                                                                                    Mary Raetz
                                                                                           up with demand.                              turned 20 years old this year. The           Director, Automotive News Data Center
                                                                                             A report from Visual Capitalist in         idea behind open source is to allow                        Heather Rowe
                                                                                           2017 showed that car software                for developers to make use of the                           Researcher
                                                                                                                                                                                            Dan Jones, Office Manager
                                                                                           contains upward of 100 million lines         code written by others to build              Kristen Pantalena, Executive Assistant
                                                                                           of code. Only Google, with all of its        better software without the need to                          ATLANTA
                                                                                           services, was said to have more code         reinvent the wheel themselves every          Amy Wilson/Retail Editor 678-732-9603
                                                                                                                                                                                   Urvaksh Karkaria/Reporter 904-422-5205
                                                                                                                                        time or purchase commercial                                   DALLAS
                                                                                                                                        products.                                     Laurence Iliff/Reporter 469-562-8228
                                                                                                                                                                                                    NASHVILLE
                                                            LEGAL NOTICE                                                                                                           Lindsay Chappell/News Editor 615-750-5990
       IF YOU PURCHASED INSTRUMENT PANEL CLUSTERS IN THE UNITED STATES DIRECTLY                                                         Building blocks                                          PORTLAND, ORE.
                                                                                                                                          The ability to reuse software that is    Edward Niedermeyer/Reporter 541-520-5622
   FROM CONTINENTAL, DENSO, NIPPON SEIKI OR YAZAKI FROM JANUARY 1, 1998 THROUGH                                                                                                                     SHANGHAI
   DECEMBER 27, 2016, YOUR LEGAL RIGHTS MAY BE AFFECTED BY PROCEEDINGS RELATED                                                          developed and maintained by the                  Yang Jian/China Correspondent
                    TO SETTLEMENTS WITH THE NIPPON SEIKI AND YAZKI DEFENDANTS.                                                          community has made open-source                      yangjian1026@gmail.com
                                                                                                                                                                                                       TOKYO
    Settlements totaling $7.75 million have been reached receive the Notice, you may obtain a copy on the internet at                   code the building blocks of the            Hans Greimel/Asia Editor hgreimel@crain.com
 in In re Automotive Parts Antitrust Litigation, Master File www.AutoPartsAntitrustLitigation.com, or by calling or                     software industry, allowing                                    TURIN
 No.12-md-02311, 2:12-cv-00201 (E.D. Mich.), with the writing to any of the following Settlement Class Counsel:                                                                    Luca Ciferri/Europe Editor lciferri@crain.com
 Nippon Seiki and Yazaki Defendants (collectively, the                                                                                  developers to work faster and more                         WASHINGTON
                                                                                           Gregory P. Hansel                            efficiently by gaining important
 “Settling Defendants”).                                                                                                                                                               Eric Kulisch/Reporter 202-434-8717
                                                                         PRETI, FLAHERTY, BELIVEAU & PACHIOS LLP
    What is the lawsuit about? This class action is part of                         One City Center, P.O. Box 9546                      functions and features for their                          autonews.com
                                                                                                                                                                                              Philip Nussel/Editor,
 coordinated legal proceedings involving Instrument Panel                              Portland, ME 04112-9546                          applications, and concentrating                      Automotive News Online
 Clusters purchased in the United States directly from a                               Telephone: (207) 791-3000                        their efforts on the “special sauce” of                pnussel@crain.com
 Defendant (as defined below). These proceedings do not relate                               Joseph C. Kohn                             their proprietary products.                      David Phillips/Managing Editor,
 to, and have no effect upon, cases involving any other product.                     KOHN, SWIFT & GRAF, P.C.
                                                                                                                                                                                             Automotive News Online
                                                                                                                                          Open-source software such as                      Victor Galvan/Web Editor
    For purposes of the settlements, “Instrument Panel                               1600 Market Street, Suite 2500                                                                          AUTOMOTIVE NEWS TV
 Clusters” (also referred to as meters) means the mounted array                         Philadelphia, PA 19103                          Linus Torvalds’ Linux, which was
                                                                                                                                                                                        Tom Worobec/Editor and Anchor
 of instruments and gauges housed in front of the driver of a                          Telephone: (215) 238-1700                        released in 1991, gave developers                Leslie J. Allen/Managing Editor
 motor vehicle.                                                                                                                         over the past two decades the tools          Jennifer Vuong/Anchor and Producer,
                                                                                            Steven A. Kanner                                                                                         First Shift
    You were previously notified of the existence of this class             FREED KANNER LONDON & MILLEN LLC                            to build their products, driving the                REPORTERS: China Haley,
 action, the nature of the Plaintiff’s claims, and settlements with                 2201 Waukegan Road, Suite 130                       explosion of innovation that we have                   Angelina Czarnecki
 Defendants Nippon Seiki Co. Ltd., N.S. International Ltd.,                             Bannockburn, IL 60015
 and New Sabina Industries, Inc. (collectively, “Nippon Seiki”)                                                                         witnessed over the past 20 years. The
                                                                                       Telephone: (224) 632-4500
                                                                                                                                        code base of modern applications
                                                                                                                                                                                            ADVERTISING
 in the amount of $5.25 million, and with Defendants Yazaki                                                                                                                                 Advertising 313-446-6031
 Corporation and Yazaki North America, Inc. (collectively,                                 Eugene A. Spector
                                                                              SPECTOR ROSEMAN & KODROFF, P.C.                           on the market today is between 60                           DETROIT
 “Yazaki”) in the amount of $2.5 million. Those settlements,                                                                            percent to 80 percent open source.                      Karen Rentschler
 in the total amount of $7.75 million (the “Settlement Fund”),                       1818 Market Street, Suite 2500
                                                                                                                                                                                        Managing Director - Sales, Events
 were previously approved by the Court in Orders dated                                  Philadelphia, PA 19103                          The World Wide Web, smartphones,                          and Marketing
 December 4, 2014 and March 13, 2018, respectively.                                    Telephone: (215) 496-0300                        applications on our PCs — all have                   krentschler@crain.com
                                                                       Your rights may be affected. You were previously asked                                                              Rob Couto, Mary Meyers,
    Who is included? The Court previously certified a Direct                                                                            benefited from the availability of                Matt Parsons, Jerry Salame
 Purchaser Nippon Seiki Settlement Class (the “Nippon Seiki to decide whether you wanted to remain in the Nippon Seiki                  open-source software that would                      Regional Sales Managers
 Settlement Class”) and a Direct Purchaser Yazaki Settlement and Yazaki Settlement Classes. With respect to each of those               likely have otherwise evolved at a
                                                                                                                                                                                   Angela Schutte, Classified Sales Manager
 Class (the “Yazaki Settlement Class”).                             Settlement Classes, you are bound by whatever decision you                                                                    313-446-0326
                                                                    previously made.                                                    snail’s pace.                                            LOS ANGELES
    The Nippon Seiki Settlement Class is defined as follows:                                                                              To its credit, and out of necessity,              Taren Zorn, 310-426-2416
                                                                       If you remained a member of either of the Nippon Seiki                                                                      NEW YORK
       All persons or entities (but excluding Defendants,           or Yazaki Settlement Classes and you wish to share in the           the auto industry has embraced this             Henry Woodhouse, 212-210-0125
       their officers, directors and employees, as well as          settlement proceeds attributable to that settlement, you                                                              Scott Ghedine, 212-210-0126
       Defendants’ parents, predecessors, successors,                                                                                   model. One important initiative is
                                                                    must complete and timely return a Claim Form. Any Claim                                                                      MARKETING
       subsidiaries, and affiliates) who purchased                  Form submitted electronically must be submitted on or               the Automotive Grade Linux project                       Ellen Dennehy
       Instrument Panel Clusters in the United States,              before November 28, 2018. Any Claim Form submitted via              under the auspices of the Linux                Director of Relationship Marketing
       its territories and possessions, directly from any                                                                                                                                       Kathy Lightbody
                                                                    mail must be postmarked on or before November 28, 2018.             Foundation.                                        Director of Sales Operations
       Defendant, including Settling Defendants, or from            Any Settlement Class member who does not complete and
       any of their parents, predecessors, successors,                                                                                    Their Unified Code Base platform              Michele L. Trombley, Art Director
                                                                    submit a valid and timely Claim Form will not be entitled to                                                               CONFERENCES
       subsidiaries, or affiliates, during the period from          share in any of the Settlement Fund proceeds.                       has drawn members including                     Libby Irwin, Conference Director
       January 2001 up to and including May 16, 2014.                                                                                   Toyota, Honda, Mazda, Oracle,                        Shauna Vercher-Morrow
                                                                       If you remained a member of either of the Settlement                                                                  Special Events Manager
    For purposes of the Nippon Seiki Settlement Class definition, Classes, you have the right to object to the proposed plan            Amazon and many more.
 the following are Defendants: Yazaki Corporation, Yazaki of distribution of the Settlement Fund, and to Settlement                                                                            DEVELOPMENT
                                                                                                                                          Their goal is to help speed up the       J Ferron, Director of Strategic Development
 North America Inc., Nippon Seiki Co. Ltd., N.S. International, Class Counsel’s requests for an award of attorneys’ fees and
 Ltd., New Sabina Industries, Inc., Denso Corporation, and litigation costs and expenses, and an incentive award to the                 development of code for                                 PRODUCTION
                                                                                                                                                                                       Terry Driscoll, Production Manager
 Denso International America, Inc.                                                                                                      infotainment systems from the
                                                                    Class Representative, by following the procedures set forth
    The Yazaki Settlement Class is defined as follows:              in the Notice. Your objection must be filed no later than           glacial 36- to 39-month release            SUBSCRIBER SERVICES
       All direct purchasers of motor vehicle Instrument            October 5, 2018.                                                    schedule, bringing the ecosystem              customerservice@autonews.com
       Panel Clusters in the United States directly from any                                                                            under one roof where all can benefit.                    877-812-1584
                                                                       The Court has scheduled a hearing on November 8, 2018, to                                                        Julie Brown, Audience Director
       of the Defendants (or their controlled subsidiaries,         consider whether to approve the proposed plan of distribution       The initiative is already bearing fruit,             Subscriptions (USD):
       affiliates or joint ventures) from January 1, 1998           of the Settlement Fund, and Settlement Class Counsel’s              with the 2018 Toyota Camry sporting          U.S. $159 /Canada $239 / other $395.
       through December 27, 2016.                                   requests for an award of attorneys’ fees and litigation costs and                                              Single copy sales: $6 /issue plus shipping.
                                                                                                                                        a system built on AGL’s platform.                       ————————
    For purposes of the Yazaki Settlement Class definition, the expenses and an incentive award for the Class Representative.
 following are Defendants: Yazaki Corporation; Yazaki North The hearing may be rescheduled without further notice to you.                 While infotainment is the                    Automotive News is published by
                                                                                                                                                                                          Crain Communications Inc
 America, Inc.; Continental Automotive Electronics LLC;                If you believe you are a member of either the Nippon Seiki       jumping-off point, the project hopes               Keith E. Crain, Chairman
 Continental Automotive Korea Ltd.; Continental Automotive Settlement Class or the Yazaki Settlement Class, you are urged               to expand to other areas of vehicle             Mary Kay Crain, Vice Chairman
 Systems, Inc.; Denso Corporation; Denso International to obtain a copy of the Notice, which explains your rights.                      software, including connected cars,                   KC Crain, President
 America, Inc.; Nippon Seiki Co. Ltd.; N.S. International Ltd.;                                                                                                                                   Chris Crain
 and New Sabina Industries, Inc.                                       If you have questions regarding the settlements you may          telematics, safety and even
                                                                    contact any one of the Settlement Class Counsel identified                                                          Senior Executive Vice President
    A Notice of Hearing and Claim Form (the “Notice”) above. Do not contact the Clerk of the Court or the Judge.                        autonomous driving. However,                   Lexie Crain Armstrong, Secretary
 was mailed to Nippon Seiki and Yazaki Settlements Class                                                                                before they hit the road with these         Robert Recchia, Chief Financial Officer
 members on or about August 16, 2018. The Notice describes Dated: August 27, 2018                                                       more ambitious endeavors, the                 G.D. Crain Jr., Founder (1885-1973)
 the proposed plan of distribution of the Nippon Seiki and BY ORDER OF:                                                                                                            Mrs. G.D. Crain Jr., Chairman (1911-1996)
                                                                                                                                        partners will have to buckle up and
 Yazaki settlement proceeds and Settlement Class Counsel’s Honorable Marianne O. Battani
 requests for an award of attorneys’ fees and expenses and an The United States District Court for the Eastern
 incentive payment to the Class Representative. If you did not District of Michigan, Southern Division                                                   see SASS, next page
P2JW239000-0-B00500-1--------XA
                                                                             Case 2:12-cv-00201-MOB-MKM ECF No. 219-1 filed 10/29/18                                                                                             PageID.3831             Page 24 of
                                                                                                                  24
                             THE WALL STREET JOURNAL.                                                                                                                                                                                                                Monday, August 27, 2018 | B5


                                                                                                                                     BUSINESS NEWS

                                                                                                                    EpiPen Wait Spurs Worries
                                                                                                                    Patients feel effects
                                                                                                                    of shortage more
                                                                                                                    intensely amid peak
   WARNER BROS./EVERETT COLLECTION




                                                                                                                    back-to-school demand
                                                                                                                    BY JOSEPH WALKER

                                                                                                                        Parents are scrambling to
                                                                                                                    find pharmacies carrying
                                                                                                                    EpiPens for the new school
                                                                                                                    year as regulators and the
                                                                                                                    drug’s manufacturer struggle
                             The romantic comedy led the box office for a second weekend.                           to abate a continuing global
                                                                                                                    shortage of the lifesaving de-

                             ‘Crazy Rich Asians’                                                                    vices.




                                                                                                                                                            LYNDON FRENCH FOR THE WALL STREET JOURNAL
                                                                                                                        EpiPens, the emergency epi-
                                                                                                                    nephrine treatment for aller-

                             Continues Its Reign                                                                    gic reactions, have been in
                                                                                                                    short supply since at least
                                                                                                                    May, when the U.S. Food and
                             Associated Press                                    ing on its first weekend with      Drug Administration first de-
                                                                                 $35.3 million from Wednesday       clared a shortage. Some phar-
                                NEW YORK—The opening                             to Sunday, and with $26.5 mil-     macies around the country
                             weekend for “Crazy Rich                             lion for the second weekend,       have been unable to restock
                             Asians” was historic. Its sec-                      the Warner Bros. release—the       the medication for weeks at a
                             ond weekend was even more                           first Hollywood studio movie       time because of the shortages.
                             impressive.                                         in 25 years with an all-Asian          A rival epinephrine injector
                                The romantic comedy sen-                         cast—has already grossed           product, a generic version of                                                   Julie Cook, center, has been unable to fill EpiPen prescriptions for her children Maddie and Josiah.
                             sation slid just 6% from its                        $76.8 million.                     Adrenaclick made by Amneal
                             chart-topping debut to again                           The adaptation of Kevin         Pharmaceuticals Inc., is also                                                   dren. As a backup, she also        month that “Pfizer supplies to         However, some patients
                             lead the box office with $25                        Kwan’s bestselling novel, star-    in short supply, according to                                                   gave each an old, expired in-      Mylan are inconsistent and in-      have said they are reluctant to
                             million in ticket sales, accord-                    ring Constance Wu and Henry        the FDA. That product is man-                                                   jector from among the dozen        adequate in meeting global de-      use Auvi-Q because it isn’t
                             ing to studio estimates on                          Golding, was helped by weak        ufactured at a different Pfizer                                                 or so she keeps just in case.      mand.”                              covered under their insurance
                             Sunday. Almost as many peo-                         competition. STX Entertain-        plant in Kansas, where produc-                                                     “It’s so frustrating,” Ms.         There are months where           or because it has a different
                             ple turned out over the week-                       ment’s critically slammed R-       tion delays have caused short-                                                  Cook said. “Why is this hap-       supply from Pfizer is good,         mechanism that they and their
                             end for “Crazy Rich Asians” as                      rated puppet caper “The Happy-     ages since the first quarter of                                                 pening in August? What’s go-       and “then suddenly we get           children aren’t used to.
                             they did for its opening Fri-                       time Murders” made its debut       the year, an Amneal spokes-                                                     ing on? And what’s going to        very erratic,” and supply is           Patient access to EpiPens
                             day-to-Sunday bow—an un-                            with $10.1 million, a career-low   man said.                                                                       happen in the future?”             30% to 40% off expectations         has been a controversial issue
                             heard-of outcome for a non-                         wide release for star Melissa          The scarcity is being felt                                                     EpiPens are sold by Mylan       “because of the quality is-         since the summer of 2016,
                             holiday release. Drops of close                     McCarthy. The robot-dog fan-       more acutely now amid the                                                       NV and manufactured at a           sues,” Mr. Malik said, accord-      when parents looking to buy
                             to 50% are common for wide                          tasy “A.X.L.,” from the belea-     back-to-school rush of August                                                   Pfizer Inc.-owned plant in         ing to a transcript.                the devices for their school-
                             releases.                                           guered Global Road Entertain-      and September when demand                                                       Brentwood, Mo. Pfizer has             To help alleviate the effects    age children complained they
                                But propelled by enthusias-                      ment, flopped with $2.9 million.   for the devices is highest. For                                                 been unable to make enough         of the shortage, the FDA on         had to pay hundreds of dollars
                             tic reviews and an eagerness                           The talk of the weekend was     parents of children with food                                                   EpiPens because it is changing     Tuesday extended the expira-        out of pocket to meet insur-
                             for a major Hollywood film led                      the sustained success of “Crazy    allergies, refilling EpiPen pre-                                                its manufacturing processes in     tion date for certain EpiPen        ance deductibles. Congress be-
                             by Asian stars, “Crazy Rich                         Rich Asians,” which grossed        scriptions, which are typically                                                 response to an FDA inspection      lots for an additional four         gan scrutinizing Mylan for
                             Asians” is showing almost un-                       approximately the same from        for sets of two in case the first                                               last year that found several vi-   months. The devices typically       raising the list price of EpiPen
                             precedented legs. After open-                       one Saturday to the next.          injection doesn’t work, has be-                                                 olations, including a failure to   have a shelf life of 20 months,     548% over several years to
                                                                                                                    come part of the annual back-                                                   investigate serious complaints     the agency said. The FDA has        about $608 for a set of two.
                                                                                                                    to-school ritual.                                                               about product quality.             also been in touch with manu-       Mylan later began selling its
                                                                                                                        Julie Cook has been unable                                                     Pfizer said, “We are work-      facturers of rival products to      own generic version of EpiPen
                                     Estimated Box-Office Figures, Through Sunday                                   to fill EpiPen prescriptions for                                                ing tirelessly to increase pro-    help ensure alternatives are        for $300.
                                                                                           SALES, IN MILLIONS
                                                                                                                    her two teenagers since the                                                     duction and expedite ship-         available, the agency said.            Earlier this month, the FDA
                                        FILM                       DISTRIBUTOR      WEEKEND* CUMULATIVE % CHANGE    beginning of August and is re-                                                  ments as rapidly as possible.”        Kaleo, the closely held          approved the first generic
                                                                                                                    lying on a single unexpired set                                                    Mylan referred questions        maker of the Auvi-Q epineph-        EpiPen from a rival, which the
                                     1. Crazy Rich Asians          Warner Bros. $25          $76.8        -6
                                                                                                                    if one of them has an allergic                                                  about manufacturing delays to      rine injectors, has significantly   agency said was part of an ef-
                                     2. The Meg                    Warner Bros. $13          $105.3       -38       reaction. When she called a                                                     Pfizer. In a statement earlier     increased manufacturing ca-         fort to inject more competi-
                                     3. The Happytime              STX           $10         $10          --        Walgreens near her Wheaton,                                                     this month, the company en-        pacity to help meet demand in       tion into the pharmaceutical
                                        Murders                    Entertainment                                    Ill., home a few days ago, the                                                  couraged patients to call its      the U.S. and Canada due to the      industry and bring down
                                                                                                                    pharmacist said they may not                                                    customer service hotline for       EpiPen shortage, said Kaleo         prices. Teva Pharmaceutical
                                     4. Mission: Impossible Paramount               $8       $193.9       -26
                                                                                                                    have more until September.                                                      assistance in locating pharma-     CEO Spencer Williamson.             Industries Ltd., which will
                                        —Fallout
                                                                                                                        On the first day of school                                                  cies with EpiPens in stock.        Some 40% of all epinephrine         market the generic version in
                                     5. Christopher Robin Disney                    $6.3     $77.6        -28       last week, Ms. Cook split the                                                      Rajiv Malik, Mylan’s presi-     injectors are purchased during      the U.S., said the product
                                     *Friday, Saturday and Sunday Source: comScore                                  unexpired EpiPen set and gave                                                   dent, said on an earnings call     the back-to-school season, he       would be launched in “coming
                                                                                                                    one injector each to her chil-                                                  with analysts earlier this         said.                               months.”


                                                                                                                                                 ADVERTISEMENT


                                                                                                                               The Marketplace
                                                                                                                            To advertise: 800-366-3975 or WSJ.com/classiﬁeds


                                                                                           CLASS ACTION                                                                                                                                        CLASS ACTION




                                        BUSINESS OPPORTUNITIES                      BUSINESS OPPORTUNITIES             BUSINESS OPPORTUNITIES


                                     www.earn11.com                                                                     MIDDLE MARKET M & A

                                        EARN 11%
                                                                                                                    Seven figure income potential for top
                                                          up to
                                                                                                                    performers. 90% payout at closing to
                                           INVESTING IN 1st MORTGAGES                                               Managing Directors.
                                          Short Term, High Yield, Low LTV.                                           Contact: denny@chapman-usa.com
                                          Secure & Great Monthly Income.                                                  CHAPMAN ASSOCIATES
                                       Call 800-359-1111                                                                Nationwide M & A since 1954
